                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 FIDEL COCA MACHADO,                              )
                                                  )
                  Plaintiff,                      )
           v.                                     )     Civil Action No. 19-2631 (RBW)
                                                  )
 1257 CORPORATION d/b/a                           )
 SUPER FOOD, et al.,                              )
                                                  )
                  Defendants.                     )
                                                  )

                                               ORDER

          In accordance with the oral rulings issued by the Court at the status conference held on

the same date, it is hereby

          ORDERED that this case shall be referred to the Court’s mediation program for

settlement discussions beginning December 2, 2019, and concluding on March 2, 2020. It is

further

          ORDERED that the parties shall appear before the Court for a status conference on

March 5, 2020, at 10:00 a.m.

          SO ORDERED this 2nd day of December, 2019.


                                                               REGGIE B. WALTON
                                                               United States District Judge




                                                   1
